
	
		II
		110th CONGRESS
		1st Session
		S. 1475
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Bay Area Regional Water Recycling Program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bay Area Regional Water Recycling
			 Program Authorization Act of 2007.
		2.Project
			 authorizations
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					16xx.Mountain View,
				Moffett Area Reclaimed Water Pipeline Project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Palo Alto, California, and the City
				of Mountain View, California, is authorized to participate in the design,
				planning, and construction of recycled water distribution systems.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000.
						16xx.Pittsburg
				Recycled Water Project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Pittsburg, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,400,000.
						16xx.Antioch
				Recycled Water Project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Antioch, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,250,000.
						16xx.North Coast
				County Water District Recycled Water Project
						(a)AuthorizationThe
				Secretary, in cooperation with the North Coast County Water District, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,500,000.
						16xx.Redwood City
				Recycled Water Project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Redwood City, California, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,100,000.
						16xx.South Santa
				Clara County Recycled Water Project
						(a)AuthorizationThe
				Secretary, in cooperation with the South County Regional Wastewater Authority
				and the Santa Clara Valley Water District, is authorized to participate in the
				design, planning, and construction of recycled water system distribution
				facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $7,000,000.
						16xx.South Bay
				Advanced Recycled Water Treatment Facility
						(a)AuthorizationThe
				Secretary, in cooperation with the City of San Jose, California, and the Santa
				Clara Valley Water District, is authorized to participate in the design,
				planning, and construction of recycled water treatment facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section
				$8,250,000.
						.
			(b)Conforming
			 AmendmentsThe table of items in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 16xx the following:
				
					
						Sec. 16xx. Mountain View, Moffett Area
				Reclaimed Water Pipeline Project.
						Sec. 16xx. Pittsburg Recycled Water
				Project.
						Sec. 16xx. Antioch Recycled Water
				Project.
						Sec. 16xx. North Coast County Water
				District Recycled Water Project.
						Sec. 16xx. Redwood City Recycled Water
				Project.
						Sec. 16xx. South Santa Clara County
				Recycled Water Project.
						Sec. 16xx. South Bay Advanced Recycled
				Water Treatment
				Facility.
					
					.
			3.San jose area
			 water reclamation and reuse projectIt is the intent of Congress that a
			 comprehensive water recycling program for the San Francisco Bay Area include
			 the San Jose Area water reclamation and reuse program authorized by section
			 1607 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43
			 U.S.C 390h–5).
		
